EXAMINER’S AMENDMENT

Response to Election/Restrictions
Applicant has requested rejoinder of the non-elected product claims 4-8 after indication of allowable subject matter in the Response to Election/Restriction filed 10/27/2021.  However, requests for rejoinder only apply when there is an allowable product and non-elected process claims. The allowed claims in the present application are process claims, and therefore a request for rejoinder of non-elected product claims is improper.

This application is in condition for allowance except for the presence of claims 4-8 directed to inventions non-elected without traverse in the Response to Election/Restriction filed 10/27/2021.  Accordingly, claims 4-8 have been cancelled.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows: 

Claims 4-8 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggest a method of forming a laminate, wherein the method comprises pre-treating a polyethylene terephthalate film with reactive ion etching to produce a film surface having the recited maximum displacement (or roughness) of 300 nm or more, followed by lamination of a different thermoplastic resin layer to the pre-treated surface of the polyethylene terephthalate film (claim 1), in view of the evidence in the specification with respect to improved wet laminate strength and adhesion.  
	FUKUGAMI ET AL (US 2009/0181244) and WO 2008/029733 and JP 2004-169174 and JP 2018-065376 fail to disclose reactive ion-etched PET films with the recited maximum displacement.
 	MODI ET AL (US 2018/0124926) fail to disclose reactive ion etching of PET films or the recited maximum displacement.
	OKAMURA ET AL (US 2021/0339926) and OKAMURA ET AL (US 2020/0331024) fail to claim reactive ion etching of PET films to produce the recited maximum displacement.
	RUCKER ET AL (US 7,253008) and SONDERGARD (US 2012/0288676) fail to disclose methods of laminating PET films to different thermoplastic layers.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 12, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787